El Juez Asociado Señor Negrón Fernández
emitió la opi-nión del tribunal.
El apelante fue convicto del delito de adulteración de leche y sentenciado a pagar una multa de $25 bajo acusación de que “tenía en su posesión y dominio y transportaba leche de vaca que ofrecía y tenía a la venta para el consumo humano, adulterada con agua añadida artificialmente.”
Los dos errores señalados en apelación van dirigidos a impugnar la suficiencia de la prueba.
Además del hecho de la adulteración en un 19 por ciento de agua añadida artificialmente — que fué estipulado — la prueba de cargo, consistente del testimonio del Inspector de Saneamiento del Departamento de Salud, José Yeyo Rojas, es sustancialmente igual a la de defensa, consistente del tes-timonio del propio acusado. En resumen, es ésta: el ape-lante trabajaba como conductor de un transporte de leche de la Caribbean Dairy, Inc., una planta pasterizadora y embo-telladora de leche en la Calle Santa Ana, Parada 24 en San-turce. Su trabajo consistía en recoger leche de diversas va-querías y conducirla a dicha planta. El 21 de octubre de 1952, al regresar el acusado de uno de sus recorridos, y cuando se descargaba la leche y se entregaba para iniciar el proceso de pasterización, el Inspector de Saneamiento José Yeyo Rojas tomó muestras de los porrones que aquél trajera de las dis-tintas vaquerías, resultando adulterada con agua, luego de sometida a examen de laboratorio, la muestra obtenida del porrón rotulado “Ramón Cruz”. Todos los porrones, inclu-yendo este último, estaban cerrados, rotulados y precintados, y hubo que romper los precintos para obtener las muestras. La Caribbean Dairy, luego de pasterizar y embotellar la leche, la expende al público. El proceso de pasterización, que tarda como media hora, se inicia vaciando la leche de los porrones en un cedazo para colarla pasando de ahí a la má-quina pasterizadora y en la máquina misma, completado el proceso, se va embotellando.
*153Es innecesario examinar aquí los casos de Pueblo v. Cedrés, 41 D.P.R. 112 y Pueblo v. Vidal, 44 D.P.R. 519, invo-cados por el apelante y el de Pueblo v. Cotis, 50 D.P.R. 484, -citado por el fiscal. Bajo los hechos del presente caso no po-demos convenir con el fiscal en que la prueba es suficiente para demostrar que la leche se transportaba por el acusado para el consumo humano — concedido, como está por dicho fun-cionario que el acusado ni la ofrecía en, ni la tenía para, la venta — pues conocido el destino de la misma, la planta de pasterización de la Caribbean Dairy, así como el proceso de pasterización a que sería allí sometida antes de ofrecerse al público, su transportación — cuando fué ocupada al apelante— no tenía como objetivo inmediato el consumo humano. Entre ■el estado de la leche según venía de las vaquerías y su final ■consumo por el hombre, intervenía el proceso de pasterización, •que consiste en someter la leche a una temperatura de 145 .grados Farenheit por 30 minutos y enfriarla luego rápi-damente, destruyendo en esa forma organismos patógenos— gérmenes y bacterias y otras sustancias que pueden estar presentes en la leche cruda. Véanse H. P. Hood & Sons v. Commonwealth, 127 N. E. 497, 499; City of Richmond v. Richmond Dairy Co., 157 S. E. 728, 732; City of Louisville v. Ewing Von-Allmen Dairy Co., 105 S.W.2d 801, 802. El fiscal no probó que el estado de adulteración en que la leche del porrón de Ramón Cruz fué hallada habría de pasar al consumo humano en esa misma forma. Por el contrario, su propia prueba demostró, como hemos visto, que la leche de todos los porrones recibidos en la planta se vaciaba — mez-clándose por necesidad — en un receptáculo o cedazo para co-larla y de ahí pasaba a la máquina donde tenía lugar el pro-ceso de pasterización. La leche adulterada del porrón de Ramón Cruz no pasaba al consumo humano como tal, sino como parte de la totalidad de la leche traída de todas las va-querías y luego de pasterizada. No habiéndose establecido que la leche, ya pasterizada, contuviera un por ciento de *154agua mayor que el contenido natural de la leche, es forzosa la conclusión afirmativa sobre insuficiencia de prueba.

La sentencia será revocada y absuelto el acusado.